As filed with the Securities and Exchange Commission on July 31, 2015 SEC File No. 333-205174 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-3 (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Willamette Valley Vineyards, Inc. (Exact name of registrant as specified in its charter) Oregon (State or other jurisdiction of incorporation or organization) 93-0981021 (I.R.S. Employer Identification No.) 8800 Enchanted Way SE Turner, Oregon 97392 (503) 588-9463 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James W. Bernau President and Chief Executive Officer 8800 Enchanted Way SE Turner, Oregon 97392 (503) 588-9463 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including communications sent to agent for service, should be sent to: David C. Baca Marcus J. Williams Davis Wright Tremaine LLP 1ifth Avenue Suite 2400 Portland, Oregon 97201 Tel. (503) 241-2300 Fax (503) 778-5299 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, please check the following box. ¨ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12-b2 of the Exchange Act. (Check one): Large accelerated filer ¨
